Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claim amendment filed on June 21, 2022, is acknowledged and has been entered. 
Claims 1, 6, and 9 have been amended.
Claims 2, 5, 10-13, 18-22, 25, 27, 29, and 31 have been cancelled.
	Claims 1, 3, 4, 6-9, 14-17, 23, 24, 26, 28, and 30 are pending and under consideration. 

Claim Objections
Claim 3 is objected to because of the following informalities:  a space is needed between “PD-L1” and “with”.  Appropriate correction is required.

MAINTAINED REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Application No. 16/615,117
Claims 1, 3, 4, 6-9, 14-17, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-19, 23-25, 29 and 31 of copending Application No. 16/615,117 (thereinafter Appl. 117, Pub. No.: US 2020/0157213 A1). 
The claims of Appl. 117 teach a tri-specific antibody monomer having a N-terminal and a C- terminal, comprising in tandem from the N-terminal to the C-terminal, a first scFv domain at the N-terminal, a Fab domain, a Fc domain, and a second scFv domain at the C-terminal, wherein the first scFv domain, the Fab domain, and the second scFv domain each has a binding specificity against a different antigen independently selected from a group including PD-L1 (claim 1).
The claims of Appl. 117 teach a tri-specific antibody monomer of claim 1, wherein the first scFv domain, the Fab domain, and the second scFv domain each independently has a binding specificity against an antigen selected from ROR1, PD-L1, and CD3 (claim 3).
The claims of Appl. 117 teach that the tri-specific antibody monomer of Claim 1, comprising a human IgG1 Fc (claim 8).
The claims of Appl. 117 teach an amino acid sequence with a binding specificity to human PD-L1, and wherein the amino acid sequence has at least 98% sequence identity to SEQ ID NO: 14 or 16, or wherein the amino acid sequence comprises complementarity determining region (CDR)1, CDR2, and CDR3 od SEQ ID NO:14 and CDR1, CDR2, and CDR3 of SEQ ID NO:16 (claims 14, 16, 17). SEQ ID NO:16 is identical to SEQ ID NO:76 of the instant application, and SEQ ID NO:14 is identical to SEQ ID NO:80 of the instant application. Alignments show below:
Appl. 117 SEQ ID NO:16 and SEQ ID NO:76 alignment:

    PNG
    media_image1.png
    198
    573
    media_image1.png
    Greyscale

Appl. 117 SEQ ID NO:14 and SEQ ID NO:80 alignment:

    PNG
    media_image2.png
    201
    572
    media_image2.png
    Greyscale

The claims of Appl. 117 teach a tri-specific antibody monomer of claim 1, wherein the tri-specific antibody has a binding specificity to human PD-L1, human CD3 (claim 19).
The claims of Appl. 117 teach an isolated nucleic acid sequence encoding the tri-specific antibody monomer of Claim 1 (claim 23).
The claims of Appl. 117 teach an expression vector comprising the isolated nucleic acid sequence of Claim 23 (claim 24).
The claims of Appl. 117 teach a host cell comprising the isolated nucleic acid sequence of Claim 22, wherein the host cell is a prokaryotic cell or a eukaryotic cell (claim 25).
The claims of Appl. 117 teach a pharmaceutical composition, comprising a pharmaceutically acceptable carrier and at least one of the multi-specific antibody of Claim 19 (claim 29).
The claims of Appl. 117 teach a method for treating or preventing a cancer in a human subject, said method comprising administering to the human subject an effective amount of a pharmaceutical composition comprising a purified tri-specific antibody of Claim 19, or a combination thereof (claim 31).
Regarding claim 3, the PD-L1 antibody fragment of Appl.117 (comprising SEQ ID NO: 16+14) would have AB5HU binding affinity of 4.01E-10, as evidenced by Table 1 of the instant specification.
Regarding claim 6, the PD-L1 antibody fragment of Appl.117 (comprising SEQ ID NO: 16+14) would have the same complementarity determining regions 1-3 of SEQ ID NO: 76 and CDRs 1-3 of SEQ ID NO: 80.
Regarding claim 17, expressing an antibody by culturing the host cell containing an expressing vector and isolating/purifying the antibody are routine activities for an ordinary skilled in the art to produce large amount of the antibody.
Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed mAb or antigen-binding fragment thereof, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein, and method of treating cancer in a human subject as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-19, 23-25, 29 and 31 of copending Application No. 16/615,117 (thereinafter Appl. 117, Pub. No.: US 2020/0157213 A1), as applied to claims 1, 3, 4, 6-9, 14-17, 23, and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
The claims of Appl. 117 teach as set forth above. However, the claims do no teach the cancer comprising cells expressing PD-L1.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).
Scott teaches that predictive biomarkers have been used for optimal patient selection and in regulatory and funding approval (page 281-282 bridging paragraph).
The claims of Appl. 117 teach a method of treating cancers with the claimed PD-L1 antibody. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from the claims of Appl. 117 and Scott to add a step of determination the expression level of PD-L1, because the antibody targets PD-L1 protein of cancer cells, it would have been obvious for the person skilled in the art to check expression of PD-L1 in order to find the optimal patient population and apply effective treatment, as recognized by Scott.

Claims 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-19, 23-25, 29 and 31 of copending Application No. 16/615,117 (thereinafter Appl. 117, Pub. No.: US 2020/0157213 A1) and Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April), as applied to claims 1, 3, 4, 6-9, 14-17, 23, 26 and 30, further in view of Tannock (Tannock, The Basic Science of Oncology, 2nd edition, 19, Experimental Chemotherapy, 338-359, Publication Year: 1992).
The claims of Appl. 117 and Scott teach as set forth above. However, the references do not explicitly teach the antibody in combination with other anti-tumor agents.
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to combine the treatment of cancer with PD-L1 immunotherapy, taught by the claims of Appl. 117, with conventional cancer treatment because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers by combining the PD-L1 immunotherapy treatment with conventional therapy, e.g. chemotherapeutic agents. One of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Application No. 16/760,466
Claims 1, 3, 4, 6-9, 14-17, 23, 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 13, 15-21, 24, 26, 29, and 32 of copending Application No. 16/760,466 (thereinafter Appl. 466, US Pub. No.: US 2020/0347137 A1). 
The claims of Appl. 466 teach a bispecific antibody comprising IgG domains having heavy chains and light chains, and two scFv components being connected to either C terminal of the heavy chains or N terminal of the light chains, wherein the IgG domains have the binding specificity to a first antigen, wherein the scFv components have the binding specificity to a second antigen, and wherein the first antigen and the second antigen are different and are independently selected from a-CTLA4, a-PD-1, and a-PD-L1 (claim 1).
The claims of Appl. 466 teach that the bispecific antibody of Claim 1, wherein the two scFv components are connected to the C terminal of the heavy chain (claim 2).
The claims of Appl. 466 teach that the bispecific antibody of Claim 2, wherein the first antigen comprises a- CTLA4 and the second antigen comprises a-PD-1 or a-PD-L1 (claim 3); or wherein the first antigen comprises a-PD-1 or a-PD-Li and the second antigen comprises a-CTLA4 (claim 4).
The claims of Appl. 466 teach that the bispecific antibody of Claim 1, having a binding affinity to two of a- CTLA4, a-PD-1, or a-PD-L1 with a Kd not greater than 70nM (claim 13).
The claims of Appl. 466 teach that the bispecific antibody of Claim 1, wherein the antibody is a humanized antibody, a chimeric antibody, or a recombinant antibody, or an isolated monoclonal antibody (claim 15).
The claims of Appl. 466 teach an IgGI heavy chain for the bispecific antibody of Claim 1, comprising an amino acid sequence having at least 98% similarity with SEQ ID No. 02, 06, 08, 10, 12, 14, 16, 18, 20, 22, 26, 30, 34, 38, 42, 46, 50, 54, 58, 62, 72, 92, 96, 100, 104,108, 112, 116, 120, 124, 128, or 132 (claim 16).
The claims of Appl. 466 teach a kappa light chain for the bispecific antibody of Claim 1, comprising an amino acid sequence having at least 98% similarity with SEQ ID No. 04, 28, 32, 36, 40, 44, 48, 52, 56, 60, and 64 (claim 17).
The claims of Appl. 466 teach a variable light chain for the bispecific antibody of Claim 1, comprising an amino acid sequence having at least 98% similarity with SEQ ID No. 94, 98, 102, 106, 110, 114, 118, 122, 126, 130, or 134 (claim 18).
The claims of Appl. 466 teach a variable heavy chain for the bispecific antibody of Claim 1, comprising an amino acid sequence having at least 98% similarity with SEQ ID No. 92, 96, 100, 104,108, 112, 116, 120, 124, 128, or 132 (claim 19).
As shown in the table below of 100% matched SEQ ID NOs, the claims of Appl. 466 teach multiple PD-L1 antibodies of the instant claims: ABIHU, AB3HU, AB4HU, and AB5HU. These antibodies comprise light chain variable region and heavy chain variable region corresponding to: SEQ ID NOs: 12+16; SEQ ID NOs: 44+48; SEQ ID NOs: 60+64; SEQ ID NOs: 76+80 respectively:
SEQ ID NOs of the Instant Application
SEQ ID NOs of Appl. 466
12
122, 36, 86, 8
16
120, 86, 34, 8
44
126, 88, 44, 12
48
124, 88, 42, 12
60
130, 90, 48, 14
64
128, 90, 46, 14
76
114, 82, 28, 6
80
112, 82, 26, 6


Example alignments are shown below:
SEQ ID NO:12 vs Appl. 466 SEQ ID NO: 122:

    PNG
    media_image3.png
    201
    573
    media_image3.png
    Greyscale

SEQ ID NO:16 vs Appl. 466 SEQ ID NO: 120:

    PNG
    media_image4.png
    257
    570
    media_image4.png
    Greyscale

SEQ ID NO:44 vs Appl. 466 SEQ ID NO: 126:

    PNG
    media_image5.png
    196
    570
    media_image5.png
    Greyscale

SEQ ID NO:48 vs Appl. 466 SEQ ID NO: 124:

    PNG
    media_image6.png
    197
    569
    media_image6.png
    Greyscale

SEQ ID NO:60 vs Appl. 466 SEQ ID NO: 130:

    PNG
    media_image7.png
    199
    568
    media_image7.png
    Greyscale

SEQ ID NO:64 vs Appl. 466 SEQ ID NO: 128:

    PNG
    media_image8.png
    196
    568
    media_image8.png
    Greyscale

SEQ ID NO:76 vs Appl. 466 SEQ ID NO: 114:

    PNG
    media_image9.png
    198
    567
    media_image9.png
    Greyscale

SEQ ID NO:80 vs Appl. 466 SEQ ID NO: 112:

    PNG
    media_image10.png
    197
    569
    media_image10.png
    Greyscale


The claims of Appl. 466 teach an isolated nucleic acid encoding the bispecific antibody of Claim 1 (claim 20).
The claims of Appl. 466 teach an expression vector comprising the isolated nucleic acid of Claim 20 (claim 21).
The claims of Appl. 466 teach a host cell comprising the expression vector of Claim 21, wherein the host cell is a prokaryotic cell or a eukaryotic cell (claim 24).
The claims of Appl. 466 teach a method of producing a bispecific antibody, comprising culturing the host cell of claim 24 so that the bispecific antibody is produced (claim 26).
The claims of Appl. 466 teach a pharmaceutical composition, comprising the bispecific antibody of Claim 1 and a pharmaceutically acceptable carrier (claim 29).
The claims of Appl. 466 teach a method of treating a subject with a cancer, comprising administering to the subject an effective amount of the bispecific antibody of Claim 1, wherein the cancer comprises cells expressing PD-L1 (claim 32).
Regarding claims 10 and 11, Appl. 466 SEQ ID NO: 26 shares 98.6% identity with SEQ ID NO:79 of the instant claim:

    PNG
    media_image11.png
    572
    584
    media_image11.png
    Greyscale

Appl. 466 SEQ ID NO: 28 is identical with SEQ ID NO:75 of the instant claim:

    PNG
    media_image12.png
    331
    586
    media_image12.png
    Greyscale


Appl. 466 SEQ ID NO: 36 is identical with SEQ ID NO:11 of the instant claim:

    PNG
    media_image13.png
    331
    581
    media_image13.png
    Greyscale


Appl. 466 SEQ ID NO: 44 is identical with SEQ ID NO:43 of the instant claim:

    PNG
    media_image14.png
    331
    584
    media_image14.png
    Greyscale

Appl. 466 SEQ ID NO: 42 shares 98.6% identity with SEQ ID NO:47 of the instant claim:

    PNG
    media_image15.png
    573
    587
    media_image15.png
    Greyscale


Appl. 466 SEQ ID NO: 48 is identical with SEQ ID NO:59 of the instant claim:

    PNG
    media_image16.png
    332
    585
    media_image16.png
    Greyscale


Appl. 466 SEQ ID NO: 46 is identical with SEQ ID NO:63 of the instant claim:

    PNG
    media_image17.png
    571
    583
    media_image17.png
    Greyscale

Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed mAb or antigen-binding fragment thereof, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein, and method of treating cancer in a human subject as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 13, 15-21, 24, 26, 29, and 32 of copending Application No. 16/760,466 (thereinafter Appl. 466, US Pub. No.: US 2020/0347137 A1), as applied to claims 1, 3, 4, 6-9, 14-17, 23, 26 and 30, further in view of Tannock (Tannock, The Basic Science of Oncology, 2nd edition, 19, Experimental Chemotherapy, 338-359, Publication Year: 1992).
The claims of Appl. 466 teach as set forth above. However, the claims of Appl. 466 do not explicitly teach the antibody in combination with other anti-tumor agents.
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to combine the treatment of cancer with PD-L1 immunotherapy, taught by the claims of Appl. 466, with conventional cancer treatment because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers by combining the PD-L1 immunotherapy treatment with conventional therapy, e.g. chemotherapeutic agents. One of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Application No. 16/615,123
Claims 1, 3, 4, 6-9, 14-17, 23, 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18, 22, 24 and 25 of copending Application No. 16/615,123 (thereinafter Appl. 123, Pub. No.: US 2020/0157224 A1). 
The claims of Appl. 123 teach a tetra-specific antibody monomer having a N-terminal and a C-terminal, comprising in tandem from the N-terminal to the C-terminal, a first scFv domain at the N-terminal, a second scFv domain a Fab domain, a Fc domain, and a third scFv at the C-terminal, wherein the first scFv domain, the second scFv domain, the Fab domain, and the third scFv domain each has a binding specificity against a different antigen, and wherein the antigen is a tumor antigen, an immune signaling antigen, or a combination thereof (claim 1)
The claims of Appl. 123 teach the tetra-specific antibody monomer of Claim 1, wherein the first scFv domain, the second scFv domain, the Fab domain, and the third scFv domain each independently has a binding specificity against an antigen selected from CD19, CD3, CD137, 4-1BB, and PD-L1 (claim 3).
The claims of Appl. 123 teach the scFv domain of the tetra-specific antibody monomer of Claim 1, comprising an amino acid sequence having a percentage homology to SEQ ID No. 2, 4, 6, 8, 10, 12, 26, 28, 30, 32, wherein the percentage homology is not less than 98% (claim 11).
Appl. 123 SEQ ID NO: 12 is identical with SEQ ID NO:12 of the instant claim:

    PNG
    media_image18.png
    212
    583
    media_image18.png
    Greyscale

Appl. 123 SEQ ID NO: 10 is identical with SEQ ID NO:16 of the instant claim:

    PNG
    media_image19.png
    270
    582
    media_image19.png
    Greyscale


The claims of Appl. 123 teach a tetra-specific antibody, comprising the tetra-specific antibody monomer of Claim 1, wherein the tetra-specific antibody comprises an amino acid sequence having a percentage homology to SEQ ID NO. 38 and 40, wherein the percentage homology is not less than 98% (claim 13).
Appl. 123 SEQ ID NO: 38 comprises SEQ ID NO:12 and SEQ ID NO:16 of the instant claim:
SEQ ID NO:38 vs SEQ ID NO:12

    PNG
    media_image20.png
    213
    584
    media_image20.png
    Greyscale

SEQ ID NO:38 vs SEQ ID NO:16

    PNG
    media_image21.png
    272
    586
    media_image21.png
    Greyscale

The claims of Appl. 123 teach an isolated nucleic acid sequence, encoding the tetra-specific antibody of Claim 13 comprising an amino acid sequence having a percentage homology to SEQ ID NO. 37 and 39, wherein the percentage homology is not less than 98% (claim 15).
The claims of Appl. 123 teach an expression vector, comprising the isolated nucleic acid sequence of Claim 15 (claim 16).
The claims of Appl. 123 teach a host cell comprising the isolated nucleic acid sequence of Claim 15, wherein the host cell is a prokaryotic cell or a eukaryotic cell (claim 17).
The claims of Appl. 123 teach a method for producing a tetra-specific antibody, comprising culturing a host cell of Claim 17 comprising an isolated nucleic acid sequence such that the DNA sequence encoding the tetra-specific antibody or is expressed, and purifying said tetra-specific antibody, wherein the isolated nucleic acid sequence 3encodes an amino acid having a percentage homology to SEQ ID NO. 37-40, wherein the percentage homology is not less than 98% (claim 18).
The claims of Appl. 123 teach a pharmaceutical composition, comprising a pharmaceutically acceptable carrier and one of the tetra-specific antibody of Claim 13 (claim 22).
The claims of Appl. 123 teach a method of treating a human subject with a cancer, comprising administering to the subject an effective amount of the tetra-specific antibody according to Claim 13 (claim 24).
The claims of Appl. 123 teach the method of Claim 24, further comprising co-administering an effective amount of a therapeutic agent, wherein the therapeutic agent comprises an antibody, a chemotherapy agent, an enzyme, an anti-estrogen agent, a receptor tyrosine kinase inhibitor, a kinase inhibitor, a cell cycle inhibitor, a check point inhibitor, a DNA, RNA or protein synthesis inhibitor, a RAS inhibitor (claim 25).
Regarding claim 24, It would have prima facie been obvious to one of ordinarily skilled to add a chemotherapy agent, an enzyme, an anti-estrogen agent, a receptor tyrosine kinase inhibitor, a kinase inhibitor, a cell cycle inhibitor, a check point inhibitor, a DNA, RNA or protein synthesis inhibitor, or a RAS inhibitor to the pharmaceutical composition based on the teaching from claim 25 of Appl. 123.
Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed mAb or antigen-binding fragment thereof, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein, and method of treating cancer in a human subject as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-18, 22, 24 and 25 of copending Application No. 16/615,123 (thereinafter Appl. 123, Pub. No.: US 2020/0157224 A1), as applied to claims 1, 3, 4, 6-9, 14-17, 23, 24 and 28, and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
The claims of Appl. 123 teach as set forth above. However, the claims do no teach the cancer comprising cells expressing PD-L1.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).
Scott teaches that predictive biomarkers have been used for optimal patient selection and in regulatory and funding approval (page 281-282 bridging paragraph).
The claims of Appl. 123 teach a method of treating cancers with the claimed PD-L1 antibody. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from the claims of Appl. 117 and Scott to add a step of determination the expression level of PD-L1, because the antibody targets PD-L1 protein of cancer cells, it would have been obvious for the person skilled in the art to check expression of PD-L1 in order to find the optimal patient population and apply effective treatment, as recognized by Scott.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 17/040,513
Claims 1, 3, 4, 6-9, 14, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1). 
The claims of Appl. 513 teach a guidance and navigation control (GNC) protein, comprising, a binding domain for a T cell activating receptor, a binding domain for a tumor associated antigen, a bind domain for an immune checkpoint receptor, and a binding domain for a T cell co-stimulating receptor, wherein the binding domain for the tumor associated antigen is not adjacent to the binding domain for the T cell co-stimulating receptor (claim 1).
The claims of Appl. 513 teach the guidance and navigation control (GNC) protein of Claim 1, wherein an immune checkpoint receptor comprises PD-L1, PD-1, TIGIT, TIM-3, LAG-3, CTLA4, BTLA, VISTA, PDL2, CD160, LOX- 1, siglec-15, CD47, or a combination thereof (claim 4).
The claims of Appl. 513 teach the guidance and navigation control (GNC) protein of Claim 1, wherein the protein is a tri- or tetra-specific antibody comprising a Fc domain (claim 8).
The claims of Appl. 513 teach the guidance and navigation control (GNC) protein of Claim 14, wherein the immune checkpoint receptor comprises PD-L1 (claim 15).
The claims of Appl. 513 teach the GNC protein of Claim 1, comprising an amino acid having a percentage homology to SEQ ID NO. 50, 52, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108 and 110, wherein the percentage homology is not less than 98% (claim 22).
As shown in the table below of 100% matched SEQ ID NOs, the claims of Appl. 513 teach multiple PD-L1 antibodies of the instant claims: ABIHU, and AB5HU. These antibodies comprise light chain variable region and heavy chain variable region corresponding to: SEQ ID NOs: 12+16; SEQ ID NOs: 76+80 respectively:
SEQ ID NOs of the Instant Application
SEQ ID NOs of Appl. 466
12
62, 80, 84, 100, 104, 108
16
60, 80, 84, 100, 104, 108
76
12, 52, 90, 94, 96
80
10, 50, 88, 92, 96


Example alignments are shown below:
SEQ ID NO:12 vs Appl. 513 SEQ ID NO: 80:

    PNG
    media_image22.png
    201
    574
    media_image22.png
    Greyscale

SEQ ID NO:16 vs Appl. 513 SEQ ID NO: 80:

    PNG
    media_image23.png
    255
    571
    media_image23.png
    Greyscale

SEQ ID NO:76 vs Appl. 513 SEQ ID NO: 52:

    PNG
    media_image24.png
    198
    571
    media_image24.png
    Greyscale

SEQ ID NO:80 vs Appl. 513 SEQ ID NO: 50:

    PNG
    media_image25.png
    197
    570
    media_image25.png
    Greyscale

The claims of Appl. 513 teach a nucleic acid, encoding the GNC protein of Claim 1 (claim 23).
The claims of Appl. 513 teach a cytotoxic cell, comprising, a T cell having a T cell activating receptor and a T cell co-stimulating receptor, and the GNC protein of Claim 1 bound to the T cell through interaction with the T cell activating receptor, the T cell co-stimulating receptor, or a combination thereof (claim 25).
The claims of Appl. 513 teach a pharmaceutical composition, comprising the GNC protein of Claim 1, or a combination thereof, and a pharmaceutically acceptable carrier (claim 28).
Regarding claim 3, the PD-L1 antibody fragment of Appl.513 (comprising SEQ ID NO: 12+10) would have AB5HU binding affinity of 4.01E-10, as evidenced by Table 1 of the instant specification.

Claims 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1), as applied to claims 1, 3, 4, 6-17, 23, in view of Labrijn (Labrijn et al. PNAS, 110 (13); 5145-5150 and Supporting Information; Publication Date: 03-26-2013).
Regarding claims 15-17, the claims of Appl. 517 teach as set forth above. However, the claims of Appl. 517 do not teach the method of producing the antibodies.
Labrijn teaches several cell lines which can be used for antibody expression (SI Materials and Methods: page 1, Cell lines). 
Labrijn teaches antibody expression vectors which comprise polynucleotides encoding an antibody or an antigen binding fragment (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches that expression vectors were introduced into host cell lines (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches that antibodies were purified from cell expressing the antibodies (SI Materials and Methods: page 1, Cloning and Production of Antibodies).
Labrijn teaches a method of controlled Fab-arm exchange, comprising: a) combining equimolar amounts of two antibodies; b) adding 2-mercaptoethylamine (2-MEA) into the mixture; c) incubating for 90 min at 37⁰C; d) removing 2-MEA; e) further purifying the bispecific antibody with desalting columns (SI Materials and Methods: page 1, 2-Mercaptoethylamine-Mediated Controlled Fab-arm Exchange in Vitro, Fig 1B).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to design an antibody as taught by the claims of Appl. 513 and to use expression vector comprising the polynucleotide encoding the antibody for expression of antibody in a host cell by a protocol taught by Labrijn to produce the antibody. Because the promise of specific antibodies to yield more effective therapeutics is well recognized; however, the generation of antibodies in a practical and cost-effective manner has been a formidable challenge. The method taught by Labrijn provides an efficient method of antibody generation with normal IgG structures that is amendable to both antibody drug discovery and development, as recognized by Labrijn (Abstract).

Claims 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1), as applied to claims 1, 3, 4, 6-9, 14-17, 23, and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
The claims of Appl. 513 teach as set forth above. However, the claims do no teach the cancer comprising cells expressing PD-L1.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).
Scott teaches that predictive biomarkers have been used for optimal patient selection and in regulatory and funding approval (page 281-282 bridging paragraph).
The claims of Appl. 513 teach a method of treating cancers with the claimed PD-L1 antibody. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from the claims of Appl. 513 and Scott to add a step of determination the expression level of PD-L1, because the antibody targets PD-L1 protein of cancer cells, it would have been obvious for the person skilled in the art to check expression of PD-L1 in order to find the optimal patient population and apply effective treatment, as recognized by Scott.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 12-29 of copending Application No. 17/040,513 (thereinafter Appl. 513, Pub. No.: US 2021/0024630 A1) and Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April), as applied to claims 1, 3, 4, 6-9, 14, 23, 26 and 30, further in view of Tannock (Tannock, The Basic Science of Oncology, 2nd edition, 19, Experimental Chemotherapy, 338-359, Publication Year: 1992).
The claims of Appl. 513 and Scott teach as set forth above. However, the references do not explicitly teach the antibody in combination with other anti-tumor agents.
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to combine the treatment of cancer with PD-L1 immunotherapy, taught by the claims of Appl. 513, with conventional cancer treatment because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers r by combining the PD-L1 immunotherapy treatment with conventional therapy, e.g. chemotherapeutic agents. One of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Application No. 16/615,122
Claims 1, 3, 4, 6-9, 14-17, 23, 24, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/615,122 (thereinafter Appl. 122, Pub. No.: US 2022/0002406 A1). 
The claims of Appl. 122 teach a tetra-specific antibody monomer having a N-terminal and a C-terminal, comprising in tandem from the N-terminal to the C-terminal, a first scFv domain at the N-terminal, a Fab domain, a Fc domain, a second scFv domain, and a third scFv at the C-terminal, wherein the first scFv domain, the Fab domain, the second scFv domain, and the third scFv domain each has a binding specificity against a different antigen, and wherein the antigen is a tumor antigen, an immune signaling antigen, or a combination thereof (claim 1).
The claims of Appl. 122 teach the tetra-specific antibody monomer of Claim 1, wherein the first scFv domain, the Fab domain, the second scFv domain, and the third scFv domain each independently has a binding specificity against an antigen selected from CD3, EGRF VIII, PD-L1, and 4-1BB (claim 3).
The claims of Appl. 122 teach the tetra-specific antibody monomer of Claim 1, wherein the second scFv domain has a binding specificity against PD-1 (claim 6).
The claims of Appl. 122 teach the tetra-specific antibody monomer of Claim 1, comprising an amino acid sequence having a percentage homology to SEQ ID NO. 02, 04, 06, 08, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, and 64, wherein the percentage homology is not less than 98% (claim 10). SEQ ID NO:16 comprises SEQ ID NO:12 of the instant application, SEQ ID NO:14 comprises SEQ ID NO:16 of the instant application, SEQ ID NO:12 comprises SEQ ID NO:76 of the instant application, SEQ ID NO:10 comprises SEQ ID NO:80 of the instant application. Alignments show below
Appl. 122 SEQ ID NO:16 and SEQ ID NO:12 alignment:
US-16-615-122-16

  Query Match             100.0%;  Score 574;  DB 21;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCQASQSISSHLNWYQQKPGKAPKLLIYKASTLASGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCQASQSISSHLNWYQQKPGKAPKLLIYKASTLASGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQGYSWGNVDNVFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQGYSWGNVDNVFGGGTKVEIK 110

Appl. 122 SEQ ID NO:14 and SEQ ID NO:16 alignment:
US-16-615-122-14

  Query Match             100.0%;  Score 645;  DB 21;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFSFSSGYDMCWVRQAPGKGLEWIACIAAGSAGIT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFSFSSGYDMCWVRQAPGKGLEWIACIAAGSAGIT 60

Qy         61 YDANWAKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARSAFSFDYAMDLWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDANWAKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARSAFSFDYAMDLWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

Appl. 122 SEQ ID NO:12 and SEQ ID NO:76 alignment:
US-16-615-122-12

  Query Match             100.0%;  Score 571;  DB 21;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AYDMTQSPSSVSASVGDRVTIKCQASEDIYSFLAWYQQKPGKAPKLLIHSASSLASGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AYDMTQSPSSVSASVGDRVTIKCQASEDIYSFLAWYQQKPGKAPKLLIHSASSLASGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQGYGKNNVDNAFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQGYGKNNVDNAFGGGTKVEIK 110

Appl. 122 SEQ ID NO:10 and SEQ ID NO:80 alignment:
US-16-615-122-10

  Query Match             100.0%;  Score 613;  DB 21;  Length 115;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVEESGGGLVQPGGSLRLSCTASGIDLNTYDMIWVRQAPGKGLEWVGIITYSGSRYYAN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVEESGGGLVQPGGSLRLSCTASGIDLNTYDMIWVRQAPGKGLEWVGIITYSGSRYYAN 60

Qy         61 WAKGRFTISKDNTKNTVYLQMNSLRAEDTAVYYCARDYMSGSHLWGQGTLVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WAKGRFTISKDNTKNTVYLQMNSLRAEDTAVYYCARDYMSGSHLWGQGTLVTVSS 115
The claims of Appl. 122 teach the tetra-specific antibody of Claim 13, comprising an amino acid sequence having a percentage homology to SEQ ID NO. 66, and 68, wherein the percentage homology is not less than 98% (claim 14). SEQ ID NO:66 shares 98.6% identity with SEQ ID NO:79 of the instant claim, SEQ ID NO:68 comprises SEQ ID NO:75 of the instant application. Alignments show below
Appl. 122 SEQ ID NO:66 and SEQ ID NO:79 alignment:
US-16-615-122-66

  Query Match             98.6%;  Score 2347;  DB 21;  Length 1227;
  Best Local Similarity   98.6%;  
  Matches  438;  Conservative    2;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 QSVEESGGGLVQPGGSLRLSCTASGIDLNTYDMIWVRQAPGKGLEWVGIITYSGSRYYAN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        257 QSVEESGGGLVQPGGSLRLSCTASGIDLNTYDMIWVRQAPGKGLEWVGIITYSGSRYYAN 316

Qy         61 WAKGRFTISKDNTKNTVYLQMNSLRAEDTAVYYCARDYMSGSHLWGQGTLVTVSSASTKG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        317 WAKGRFTISKDNTKNTVYLQMNSLRAEDTAVYYCARDYMSGSHLWGQGTLVTVSSASTKG 376

Qy        121 PSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        377 PSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSL 436

Qy        181 SSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGGPSVFL 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||  | |||||
Db        437 SSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEAAGAPSVFL 496

Qy        241 FPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        497 FPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRV 556

Qy        301 VSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQ 360
              ||||||||||||||||||| |||||||||||||||||||||||||||||||||:|:||||
Db        557 VSVLTVLHQDWLNGKEYKCAVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQ 616

Qy        361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        617 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNV 676

Qy        421 FSCSVMHEALHNHYTQKSLSLSPG 444
              ||||||||||||||||||||||||
Db        677 FSCSVMHEALHNHYTQKSLSLSPG 700

Appl. 122 SEQ ID NO:68 and SEQ ID NO:75 alignment:
US-16-615-122-68

  Query Match             100.0%;  Score 1124;  DB 21;  Length 217;
  Best Local Similarity   100.0%;  
  Matches  217;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AYDMTQSPSSVSASVGDRVTIKCQASEDIYSFLAWYQQKPGKAPKLLIHSASSLASGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AYDMTQSPSSVSASVGDRVTIKCQASEDIYSFLAWYQQKPGKAPKLLIHSASSLASGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQGYGKNNVDNAFGGGTKVEIKRTVAAPSVFI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQGYGKNNVDNAFGGGTKVEIKRTVAAPSVFI 120

Qy        121 FPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSS 180

Qy        181 TLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 217
              |||||||||||||||||||||||||||||||||||||
Db        181 TLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 217

The claims of Appl. 122 teach an isolated nucleic acid sequence, encoding an amino acid sequence having a percentage homology to SEQ ID NO. 01, 03, 05, 07, 09, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 65 and 67 wherein the percentage homology is not less than 98% (claim 15).
The claims of Appl. 122 teach an expression vector, comprising the isolated nucleic acid sequence of Claim 15 (claim 16).
The claims of Appl. 122 teach a host cell comprising the isolated nucleic acid sequence of Claim 15, wherein the host cell is a prokaryotic cell or a eukaryotic cell (claim 17).
The claims of Appl. 122 teach a method for producing a tetra-specific antibody or monomer, comprising culturing a host cell comprising an isolated nucleic acid sequence such that the DNA sequence encoding the tetra-specific antibody or monomer is expressed, and purifying said tetra-specific antibody, wherein the isolated nucleic acid sequence encodes an amino acid having a percentage homology to SEQ ID NO. 60-68, wherein the percentage homology is not less than 98% (claim 18).
The claims of Appl. 122 teach a method for treating or preventing a cancer, said method comprising administering a pharmaceutical composition comprising a purified tetra-specific antibody of Claim 13 (claim 19).
The claims of Appl. 122 teach an immuno-conjugate comprising a cytotoxic agent or an imaging agent linked to the tetra-specific antibody of Claim 13 through a linker, wherein the linker comprises an ester bond, an ether bond, an amid bond, a disulphide bond, an imide bond, a sulfone bond, a phosphate bond, a phosphorus ester bond, a peptide bond, a hydrophobic poly(ethylene glycol) linker, or a combination thereof (claim 20).
The claims of Appl. 122 teach the immuno-conjugate of Claim 20, wherein the cytotoxic agent or the imaging agent comprises a chemotherapeutic agent, a growth inhibitory agent, a cytotoxic agent from class of calicheamicin, an antimitotic agent, a toxin, a radioactive isotope, a toxin, a therapeutic agent, or a combination thereof (claim 21).
The claims of Appl. 122 teach a pharmaceutical composition, comprising a pharmaceutically acceptable carrier and one of the tetra-specific antibody of Claim 13, the immuno-conjugate of Claim 20, or both (claim 22).
The claims of Appl. 122 teach the pharmaceutical composition of Claim 22, further comprising a therapeutic agent selected from a radioisotope, radionuclide, a toxin, a chemotherapeutic agent or a combination thereof (claim 23).
The claims of Appl. 122 teach a method of treating a human subject with a cancer, comprising administering to the subject an effective amount of the tetra-specific antibody according to Claim 13 (claim 24).
The claims of Appl. 122 teach the method of Claim 24, further comprising co-administering an effective amount of a therapeutic agent, wherein the therapeutic agent comprises an antibody, a chemotherapy agent, an enzyme, an anti-estrogen agent, a receptor tyrosine kinase inhibitor, a kinase inhibitor, a cell cycle inhibitor, a check point inhibitor, a DNA, RNA or protein synthesis inhibitor, a RAS inhibitor, an inhibitor of PD1, PD-L1, CTLA4, 4-1BB, OX40, GITR, ICOS, LIGHT, TIM3, LAG3, TIGIT, CD40, CD27, HVEM, BTLA, VISTA, B7H4, CSF1R, NKG2D, CD73, or a combination thereof (claim 25).
Regarding claim 3, the PD-L1 antibody fragment of Appl.122 (comprising SEQ ID NO: 12+10) would have AB5HU binding affinity of 4.01E-10, as evidenced by Table 1 of the instant specification.

Claims 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/615,122 (thereinafter Appl. 122, Pub. No.: US 2022/0002406 A1), as applied to claims 1, 3, 4, 6-17, 23, 24, and 28, and further in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April). 
The claims of Appl. 122 teach as set forth above. However, the claims do no teach the cancer comprising cells expressing PD-L1.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).
Scott teaches that predictive biomarkers have been used for optimal patient selection and in regulatory and funding approval (page 281-282 bridging paragraph).
The claims of Appl. 122 teach a method of treating cancers with the claimed PD-L1 antibody. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from the claims of Appl. 122 and Scott to add a step of determination the expression level of PD-L1, because the antibody targets PD-L1 protein of cancer cells, it would have been obvious for the person skilled in the art to check expression of PD-L1 in order to find the optimal patient population and apply effective treatment, as recognized by Scott.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
For the Double Patenting rejection of claims 1, 3, 4, 6-9, 14-17, 23, 24, 26, 28, and 30, applicant argues:

    PNG
    media_image26.png
    173
    643
    media_image26.png
    Greyscale


Applicant’s arguments have been fully considered but they are not persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. Therefore, the rejections above are maintained for the reasons of record.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             



/PETER J REDDIG/Primary Examiner, Art Unit 1642